                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                 BEAUFORT DIVISION

Hunter J. Patenaude,                           )           Civil Action No. 9: 18-cv-3151-RMG
                                               )
                        Plaintiff,             )
                                               )
        V.                                     )                 ORDER AND OPINION
                                               )
Dick' s Sporting Goods, Inc. , and Shock       )
Doctor, Inc.,                                  )
                                               )
                        Defendants.            )
~~~~~~~~~~~~~~-                                )
        This matter is before the Court on Defendants' Motion to Exclude Plaintiff's Expert John

Lloyd, Ph.D., CPE (Dkt. No . 43). For the reasons set forth below, the Court denies the motion.

I.      Background

        This is a products liability case ansmg out an injury sustained by Plaintiff Hunter

Patenaude when using a CORE Bioflex athletic cup manufactured by Defendant Shock Doctor,

Inc. and sold by Defendant Dick' s Sporting Goods, Inc. (Dkt. No . 1-1.) In brief, Plaintiff alleges

that while wearing the Bioflex cup while playing lacrosse, Plaintiff was struck by a lacrosse ball

on the bottom left side of the cup. (Dkt. No. 43-1at23.) Ultimately, it was determined that

Plaintiff had a fractured left testicle, which was removed.       (Dkt. No. 43-2.) Plaintiff brings

products liability claims for strict liability, negligence and breach of warranty. (Dkt. No . 1-1.)

        Defendants filed a motion for summary judgment. (Dkt. Nos. 53.) In conjunction with the

summary judgment briefing, Defendants also moved to exclude Plaintiff's expert John Lloyd,

Ph.D, CPE ("Dr. Lloyd"). (Dkt. No. 43.) Defendants argue generally that Dr. Lloyd's opinions

are unreliable as his testing inaccurately approximated real-world conditions, failed to make a

causal connection between his testing and Plaintiff's injury, and did not apply the "risk utility test"




                                                   -1-
applied by South Carolina to products liability cases. (Id.) Plaintiff opposes the motion, and

Defendants filed a reply. (Dkt. Nos. 62, 64.)

II.    Legal Standard

       Under Rules 104(a) and 702 of the Federal Rules of Evidence, "the trial judge must ensure

that any and all scientific testimony or evidence admitted is not only relevant, but reliable. "

Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 589 (1993). Thus, even if a witness is

"qualified as an expert by knowledge, skill, experience, training or education," the trial court must

ensure that (1) "the testimony is the product of reliable principles and methods," that (2) "the

expert has reliably applied the principles and methods to the facts of the case," and (3) that the

"testimony is based on sufficient facts or data." Fed. R. Evid. 702(b) - (d) . "This entails a

preliminary assessment of whether the reasoning or methodology underlying the testimony is

scientifically valid," Daubert, 509 U.S. at 592- 93, and whether the expert has "faithfully appl[ied]

the methodology to facts," Roche v. Lincoln Prop. Co., 175 F. App 'x 597, 602 (4th Cir. 2006).

       Factors to be considered include "whether a theory or technique . .. can be (and has been)

tested," "whether the theory or technique has been subjected to peer review and publication," the

"known or potential rate of error," the "existence and maintenance of standards controlling the

technique' s operation," and whether the theory or technique has garnered "general acceptance."

Daubert, 509 U.S. at 593 - 94. However, these factors are neither definitive nor exhaustive, United

States v. Fultz, 591 F. App 'x 226, 227 (4th Cir. 2015), cert. denied, 135 S. Ct. 2370 (2015), and

"merely illustrate[] the types of factors that will bear on the inquiry." United States v. Hassan ,

742 F.3d 104, 130 (4th Cir. 2014). This is especially true as the Daubert standard applies to non-

scientific expert testimony as well. Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999).




                                                 -2-
III.    Discussion

        Defendants do not dispute Dr. Lloyd' s qualifications and it is clear from the Court's review

that Dr. Lloyd is qualified to issue an opinion regarding the performance of the Bioflex cup, and

other athletic cups, and assess whether they provide adequate protection from injury. (Dkt. No.

43-7.) Dr. Lloyd holds a Ph.Din ergonomics and biomechanics, has various relevant certifications

and has worked in the field of ergonomics, biomechanics, human factors analysis and accident

reconstruction for over thirty years. (Dkt. Nos. 43-7 at 15 - 16.) Dr. Lloyd is therefore clearly

qualified to offer his opinions here. As Dr. Lloyd is qualified, the Court assess the content and

reliability of his opinions.

        Here, Dr. Lloyd assessed six different models of athletic cups. 1 (Dkt. No. 43-7 at 5.) For

each athletic cup, Dr. Lloyd attached the cup to a male mannequin. (Id at 6.) Eight feet away,

Dr. Lloyd set up a BATA-2 baseball pitching machine, and shot baseballs at 70 miles per hour at

the athletic cup. (Id at 5 - 6.) Dr. Lloyd also set up a high-speed camera to capture the impacts.

(Id) Dr. Lloyd noted he used baseballs as the pitching machine would not accommodate lacrosse

balls, though he noted that baseballs are identical in weight to lacrosse balls. (Id) Dr. Lloyd stated

he used 70 miles per hour based on an article noting that the speed is the average shooting speed

of a high-school lacrosse player. (Id. at 6.) Each athletic cup was tested five times unless the cup

"failed" during testing. (Id) For each model of athletic cup, the report contains a variety of

pictures of the cup, and then includes pictures of the impacts of the baseballs, with Dr. Lloyd

noting whether there was "deformation." (Id at 7.) Notably, the CORE Bioflex cup at issue here

compressed significantly when struck by a baseball. (Id) Other athletic cups, such as the Shock




1
  Dr. Lloyd assessed fifteen athletic cups in total but purchased multiples copies of certain models,
including six of the CORE Bioflex cup at issue here. (Dkt. No. 43-7 at 5.)


                                                 -3-
Doctor Titan, Nutshellz Level 2 Armor and Martin athletic cup did not noticeably deform or have

major damage to the cup. (Id. at 8 - 9, 12.) For the cups that did not deform or showed minimal

damage, Dr. Lloyd concluded that they would "protect[] the male genitalia from injury." (Id.)

Therefore, based on these tests, Dr. Lloyd concluded to a "reasonable degree of scientific

certainty" that the CORE Bioflex cup provided inadequate protection from injury from a

"moderate speed ball," and had Defendant Shock Doctor evaluated the CORE Bioflex cup in this

manner it would have learned the product "provides inadequate protection against injury to the

male genitalia" and that the CORE Bioflex cup should have been designed to "similar

specifications" as other athletic cups which did not deform, including their own stainless-steel

Titan cup. (Id. at 13.)

       Defendants fault Dr. Lloyd for failing to include the "quantifiable information" regarding

each athletic cup (eg, length, width, height), yet while this might be relevant information for cross-

examination, it is not necessary where Dr. Lloyd's report assessed, as described in his report and

as is clear from reviewing the report, "performance of the various protective cups upon impact

from a 70 mph baseball[.]" (Dkt. No. 43-7 at 6.)

        Next, Defendants assert a variety of issues with the set-up of the testing.          Namely,

Defendants argue that Dr. Lloyd should not have used a baseball, that 70 miles per hour was an

incorrect speed to use, that the baseballs struck the athletic cups in the center rather than on the

side, that the report fails to include information regarding the mannequin, and that the athletic cups

were affixed by an elastic band rather than in compression shorts. (Dkt. No. 43 at 10 - 12.)

Defendants cite to no case-law to support these grounds for exclusion, and instead rely almost

entirely on the report of their own expert, Dr, Scotty G. Piland, Ph.D, a seven-page report without

independent testing, that Dr. Lloyd set up his tests incorrectly and came to incorrect conclusions.




                                                 -4-
(Id. ; Dkt. No. 64 at 4 - 9.) The Court will not weigh the evidence between two sparring experts,

and instead these disagreements may be addressed through testimony and cross-examination and

must be resolved by a fact-finder, not the Court on summary judgment. 2 More fundamentally,

each of these arguments goes to the factual basis of the report, namely, whether the testing was

structured in such a way to reasonably assess the athletic cup at issue here, and it is well settled

that the factual basis for an expert opinion generally goes to weight, not admissibility. Synergetics,

Inc. v. Hurst, 477 F.3d 949, 955 (8th Cir. 2007) ("As a general rule, the factual basis of an expert

opinion goes to the credibility of the testimony, not the admissibility, and it is up to the opposing

party to examine the factual basis for the opinion in cross-examination.") (citations omitted).

Defendants can address the use of baseballs, the mannequin, the direction of the ball and the way

the athletic cups were attached on cross-examination, yet none of these arguments render Dr.

Lloyd' s opinion unreliable so as to be inadmissible.

        Defendants next argue that Dr. Lloyd failed to draw a "causal connection" between his

testing and the injury suffered by Plaintiff. (Dkt. No. 43 at 12.) Defendants seemingly expand

this argument in their Reply, noting that Dr. Lloyd did not "quantify anything that was actually


2
  Additionally, it is clear that certain of the alleged deficiencies are not mis-stated facts, but rather
are different reasonable conclusions based on the same underlying facts. Notably, Defendants take
issue with the use of 70 miles per hour, and up to three mile per hour upward departures to that
speed in certain shots. (Dkt. No. 43 at 10 - 11 ; 64 at 9.) However, the study at issue, "Shooting
motion in high school, collegiate and professional men' s lacrosse players," (Dkt. No. 52-1) lists
the "averaged data" for high school students shooting with their dominant hands. (Id. at 4, 14.).
The data shows the average shooting speed as 112 km/h, or 69.6 mph, with a standard deviation
of+/- 16 km/h, or 9.9 mph. (Id.) Defendants' characterization of Dr. Lloyd ' s use of a 70 mph as
"extreme," rather than "moderate" as described in the report, therefore demonstrates the
impropriety of excluding Dr. Lloyd. The Court cannot determine as a matter of law that the use
of 70 mph renders the report unreliable when a peer-reviewed study determined that 69.6 mph was
the average speed of a high-school student' s lacrosse shot. An average likely cannot be described
as "extreme," and is reasonably described as "moderate." While the study notes that a shot indoors
is not "identical" to shooting outdoors, this is an issue of weight appropriate for cross-examination,
not a Daubert motion.


                                                  -5-
happening to the .. .mannequin" and therefore did not conduct a "biomechanical analysis" to assess

the "causal claim." (Dkt. No. 64 at 2 - 4.) Again, Defendants have identified no cases indicating

that quantification is required in order for a human factors or ergonomic expert to testify regarding

causation, and instead his report contains close-up photographs of the CORE Bioflex athletic cup

significantly compressing when struck by a baseball.        (Dkt. No. 43-7.) Indeed, contrary to

Defendants' position, Dr. Lloyd does opine regarding a causal connection, relying on the clear

photographs to conclude that the compression "would result in transfer of the impact energy to the

male genitalia, with injury-producing consequences." (Id. at 8.) These photographs and Dr.

Lloyd ' s conclusion based on the photographs provide sufficient information for Dr. Lloyd to

testify regarding causation and to the extent Defendants dispute the factual basis of Dr. Lloyd's

opinion, they may address the issue on cross-examination.

       Finally, Defendants argue that Dr. Lloyd ' s report and testimony must be excluded as he

fails to present evidence to support the risk-utility test, as required under South Carolina law to

demonstrate a design defect. (Dkt. No. 43 at 13.) Specifically, Defendants argue that Dr. Lloyd

was required to produce evidence of a reasonable alternative design, as required to demonstrate a

design defect under South Carolina law. See Branham v. Ford Motor Co., 390 S.C. 203, 225, 701 ·

S.E.2d 5, 16 (2010) ("In sum, in a product liability design defect action, the plaintiff must present

evidence of a reasonable alternative design. The plaintiff will be required to point to a design flaw

in the product and show how his alternative design would have prevented the product from being

unreasonably dangerous."). Defendants contend this would have required Dr. Lloyd to include

evidence considering the "costs, safety and functionality associated with the alternative design."

Id. However, Defendants misstate who this burden of proof applies to: it is a plaintiff's burden to

present evidence of an alternative design not the expert 's . While expert testimony, from some




                                                 -6-
source, may be required to present evidence of an alternative design, the failure to include evidence

of "costs, safety and functionality" in any given expert's report is not a basis for excluding that

specific expert. Regardless, Dr. Lloyd's report did contain evidence of an alternative design. First,

Dr. Lloyd' s report contained, generally, the market costs of each of the tested athletic cups. (Dkt.

No. 43-7 at 5.) Second, Dr. Lloyd tested the safety and functionality of three other athletic cups

that would have allegedly prevented the injury at issue here, including one produced by Defendant

Shock Doctor. (Id.) This evidence, of alternative designs actually implemented in other products,

meets the test of Branham, and presents a fact-finder with evidence of the market costs, safety and

functionality of alternative, and actually used, designs. See Riley v. Ford Motor Co., 408 S.C. 1,

7, 757 S.E.2d 422, 425 (Ct. App. 2014), rev 'd on other grounds, 414 S.C. 185, 777 S.E.2d 824

(2015) ("We find the Estate met the requirements of Branham by presenting evidence of Ford' s

own alternative design for a door-latch system, which Ford used in F-150 trucks manufactured

before Riley' s 1998 model, and which Ford originally incorporated into the design of the 1998

model."); Wickersham v. Ford Motor Co., 194 F. Supp. 3d 434, 439 (D.S.C. 2016) ("The fact that

other manufacturers successfully implemented the raised threshold approach provides more than

a reasonable basis for concluding that Ford could have done the same here."). Therefore, Dr.

Lloyd has properly presented evidence to support the risk-utility test.

IV.    Conclusion

       For the foregoing reasons, Defendants Motion to Exclude John Lloyd (Dkt. No. 43) is

DENIED.

       AND IT IS SO ORDERED.



                                                       United States District Court Judge
October  ti, 2019
Charleston, South Carolina


                                                 -7-
